Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 23, 2007 EATON VANCE CORP. (Exact name of registrant as specified in its charter) Maryland 1-8100 04-2718215 (State or other jurisdiction (Commission File Number) (IRS Employer Identification No.) of incorporation) 255 State Street, Boston, Massachusetts 02109 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (617) 482-8260 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Page 1 of 11 INFORMATION INCLUDED IN THE REPORT Item 9.01. Financial Statements and Exhibits Registrant has reported its results of operations for the three and six months ended April 30, 2007, as described in Registrants news release dated May 23, 2007, a copy of which is filed herewith as Exhibit 99.1 and incorporated herein by reference. Exhibit No. Document 99.1 Press release issued by the Registrant dated May 23, 2007. Page 2 of 11 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. EATON VANCE CORP. (Registrant) Date: May 23, 2007 /s/ William M. Steul William M. Steul, Chief Financial Officer Page 3 of 11 EXHIBIT INDEX Each exhibit is listed in this index according to the number assigned to it in the exhibit table set forth in Item 601 of Regulation S-K. The following exhibit is filed as part of this Report: Exhibit No. Description 99.1 Copy of Registrant's news release dated May 23, 2007. Page 4 of 11 Exhibit 99.1 May 23, 2007 FOR IMMEDIATE RELEASE EATON VANCE CORP. REPORTS 26 PERCENT INCREASE IN ASSETS UNDER MANAGEMENT TO $150 BILLION Boston, MA This years second quarter was one of the most successful in Company history, said James B. Hawkes, Chairman and CEO of Eaton Vance Corp. In February we completed the largest ever initial public offering of a closed-end fund, raising $5.8 billion. We also saw an acceleration of sales and net flows in other key areas, including open-end funds, retail managed accounts and high-net-worth and institutional separate accounts. Assets under management at quarter-end were a record $150.0 billion. While marketing costs related to the closed-end fund initial public offering and higher sales of other products depressed reported earnings, this was an outstanding quarter in terms of creating long-term value for Eaton Vance shareholders. Eaton Vance reported diluted earnings per share of $0.17 in the second quarter of fiscal 2007 compared to diluted earnings per share of $0.29 in the second quarter of fiscal 2006. Second quarter earnings were reduced by $0.25 per diluted share by expenses associated with the initial public offering of the $5.8 billion closed-end Eaton Vance Tax-Managed Global Diversified Equity Income Fund. These expenses consisted of $46.3 million of structuring fees to distribution partners in the underwriting group and $8.1 million of sales-based incentives to members of the Eaton Vance sales and marketing organization. The Company earned $0.19 per diluted share in the first six months of fiscal 2007 compared to earnings of $0.57 per diluted share in the first six months of fiscal 2006. Year-to-date earnings per share were reduced by $0.58 per diluted share by closed-end fund related expenses incurred in the first and second fiscal quarters. These expenses consisted of structuring fee payments of $63.4 million, sales-based incentives of $12.6 million and one-time payments of $52.2 million made to terminate compensation agreements of the Company with Merrill Lynch and AG Edwards relating to certain previously offered closed-end funds. The Company expects to earn significant future management fees from the $8.6 billion in new closed-end funds assets raised in the first half of the fiscal year and increased operating income resulting from the termination of the compensation agreements on earlier closed-end funds. Page 5 of 11 Assets under management of $150.0 billion at the end of the second quarter of fiscal 2007 were $31.2 billion or 26 percent greater than the $118.8 billion at the end of the second fiscal quarter last year. In the 12-month period ended April 30, 2007, the Companys assets under management were positively affected by long-term fund and separate account net inflows of $21.3 billion, market price appreciation of $9.8 billion and increased money market assets of $0.2 billion. Gross sales and inflows of long-term funds and separate accounts in the last 12 months were $40.9 billion. Net inflows of $10.5 billion were 262 percent greater in the second quarter of fiscal 2007 than net inflows of $2.9 billion in the second quarter of fiscal 2006, helped by the $5.8 billion closed-end fund offering and significantly higher net inflows into open-end funds and separate accounts. Excluding the closed-end fund, total fund and separate account net inflows increased 63 percent in the second quarter of fiscal 2007 compared to the second quarter of fiscal 2006. Open-end fund net inflows increased 75 percent to $2.8 billion from $1.6 billion. Retail managed account net inflows increased 175 percent to $1.1 billion from $0.4 billion in the same period last year. Institutional and high-net-worth separate account net inflows increased 50 percent to $0.3 billion from $0.2 billion in the second quarter of fiscal 2006. Tables 1-4 on page 6 summarize assets under management and asset flows by investment objective. As a result of higher average assets under management, revenue in the second quarter of fiscal 2007 increased by $48.4 million or 23 percent to $260.2 million compared to revenue in the second quarter of fiscal 2006 of $211.8 million. Investment adviser and administration fees increased 28 percent to $185.4 million, compared to a 23 percent increase in average assets under management. Distribution and underwriter fees increased 5 percent, reflecting the continuing shift in sales and assets from class B mutual fund shares to other fund share classes and other managed assets with low or no distribution fees. Service fee revenue increased 23 percent due to the increase in fund assets that pay these fees. Operating expenses increased 48 percent in the second quarter of fiscal 2007 to $223.9 million compared to operating expenses of $151.2 million in the second quarter of fiscal 2006 because of $54.4 million of one-time expenses associated with the closed-end fund offering referred to earlier, as well as higher compensation, service fee, distribution and other expenses. Compensation expense (including closed-end fund-related compensation expenses) increased 35 percent because of significantly higher sales-based incentive payments and increases in employee headcount, base salaries, stock-option expense and higher management bonus accruals. Amortization of deferred sales commissions increased 2 percent in the second quarter of fiscal 2007 compared to the second quarter of fiscal 2006 primarily because the growth in class C share fund sales and assets more than offset the continuing decline in class B share fund sales and assets. Service fee expense increased 21 percent, in line with the increase in assets that have service fee revenue. Distribution expense increased 178 percent as a result of the $46.3 million of one-time closed-end fund structuring fees and increases in sales support expenses and distribution fees on class A and class C fund shares. Other expenses decreased 16 percent because the second quarter of fiscal 2006 included an $8.9 million write-off of intangible assets which more than offset increases in facilities, information technology, travel and other miscellaneous expenses in the second quarter of fiscal 2007. The combination of one-time closed-end fund structuring fees and higher sales-based marketing incentives reduced operating income to $36.3 million in the second quarter of fiscal 2007 compared to $60.6 million in the second quarter of fiscal 2006. In evaluating operating performance, the Company considers operating income and net income, which are calculated on a basis consistent with accounting principles generally accepted in the United States (GAAP), as well as adjusted operating income, a non-GAAP performance measure. Adjusted operating income is defined as operating income plus closed-end fund structuring fees and one-time payments, Page 6 of 11 stock-based compensation and the write-off of any intangible assets associated with the Companys acquisitions. The Company believes that adjusted operating income is a key indicator of the Companys ongoing profitability and therefore uses this measure as the basis for calculating performance-based management incentives. Adjusted operating income is not, and should not be construed to be, a substitute for operating income computed in accordance with GAAP. However, in assessing the performance of the business, Management and the Board of Directors look at adjusted operating income as a measure of underlying performance, since amounts resulting from one-time events (e.g., the offering of a closed-end fund) do not necessarily represent normal results of operations. In addition, when assessing performance, Management and the Board look at performance both with and without stock-based compensation. The following table provides a reconciliation of operating income to adjusted operating income: Reconciliation of Operating Income to Adjusted Operating Income For the Three For the Six Months Months Ended Ended April 30, April 30, % % (in thousands) Change Change Operating income $36,292 $60,617 -40% $38,289 $124,695 -69% Closed-end fund structuring fees 46,321 - NM 63,436 - NM Payments to terminate closed- end fund compensation agreements - - - 52,178 - NM Write-off of intangible assets - 8,876 NM - 8,876 NM Stock-based compensation 8,252 7,977 3% 22,476 20,499 10% Adjusted operating income $90,865 $77,470 17% $176,379 $154,070 14% Net income decreased 42 percent to $23.1 million in the second quarter of fiscal 2007 compared to $39.9 million in the second quarter of fiscal 2006 because of the one-time closed-end fund expenses and other increases in operating expenses noted previously. Interest income increased 2 percent because of higher interest earned on cash and short-term investments. Interest expense declined 84 percent because of the extinguishment of the Companys long-term debt in August 2006. The Companys effective tax rate, before minority interest and equity in net income of affiliates, was 38.5 percent in both the second quarter of fiscal 2007 and the second quarter of fiscal 2006. Cash, cash equivalents and short-term investments were $154.9 million on April 30, 2007, and $286.5 million on April 30, 2006. The Companys strong operating cash flow in the last 12 months enabled it to pay $158.4 million to repurchase 5.2 million shares of its non-voting common stock, $86.2 million to retire its long-term debt and $55.9 million in dividends to shareholders, in addition to the $115.6 million of closed-end structuring fees and compensation agreement buyouts previously noted. There were no outstanding borrowings against the Companys $180.0 million credit facility as of April 30, 2007. During the first six months of fiscal 2007, the Company repurchased and retired 2.2 million shares of its non-voting common stock at an average price of $34.48 per share under its current repurchase authorization. Approximately 4.1 million shares remained of the current 8.0 million share authorization on April 30, 2007. Page 7 of 11 Eaton Vance Corp., a Boston-based investment management firm, is traded on the New York Stock Exchange under the symbol EV. This news release contains statements that are not historical facts, referred to as forward- looking statements. The Companys actual future results may differ significantly from those stated in any forward-looking statements, depending on factors such as changes in securities or financial markets or general economic conditions, the volume of sales and repurchases of fund shares, the continuation of investment advisory, administration, distribution and service contracts, and other risks discussed from time to time in the Companys filings with the Securities and Exchange Commission. Page 8 of 11 Eaton Vance Corp. Summary of Results of Operations (in thousands, except per share amounts) Three Months Ended Six Months Ended April 30, April 30, % April 30, April 30, % Change Change Revenue: Investment adviser and administration fees $ 185,437 $ 145,284 28 % $ 354,834 $ 287,353 23 % Distribution and underwriter fees 37,058 35,414 5 73,636 70,781 4 Service fees 36,223 29,346 23 71,569 58,003 23 Other revenue 1,466 1,752 (16) 3,321 2,199 51 Total revenue 260,184 211,796 23 503,360 418,336 20 Expenses: Compensation of officers and employees 79,161 58,489 35 157,143 119,938 31 Amortization of deferred sales commissions 13,552 13,308 2 26,971 27,048 (0) Service fee expense 27,682 22,971 21 54,900 45,834 20 Distribution expense 78,811 28,303 178 178,321 54,618 226 Fund expenses 4,455 3,940 13 8,674 7,800 11 Other expenses 20,231 24,168 (16) 39,062 38,403 2 Total expenses 223,892 151,179 48 465,071 293,641 58 Operating Income 36,292 60,617 (40) 38,289 124,695 (69) Other Income/(Expense): Interest income 2,058 2,020 2 4,335 3,742 16 Interest expense (57) (360) (84) (84) (724) (88) Gain on investments 965 2,886 (67) 1,673 3,547 (53) Foreign currency loss (61) (71) (14) (133) (127) 5 Impairment loss on investments - - NM - (592) NM Income Before Income Taxes, Minority Interest, Equity in Net Income of Affiliates and Cumulative Effect of Change in Accounting Principle 39,197 65,092 (40) 44,080 130,541 (66) Income Taxes (15,098) (25,074) (40) (16,971) (50,217) (66) Minority Interest (1,420) (1,271) 12 (2,876) (2,820) 2 Equity in Net Income of Affiliates, Net of Tax 414 1,153 (64) 1,419 2,153 (34) Net Income Before Cumulative Effect of Change in Accounting Principle 23,093 39,900 (42) 25,652 79,657 (68) Cumulative Effect of Change in Accounting Principle, Net of Tax - - NM - (626) NM Net Income $ 23,093 $ 39,900 (42) $ 25,652 $ 79,031 (68) Earnings Per Share Before Cumulative Effect of Change in Accounting Principle: Basic $ 0.18 $ 0.31 (41) $ 0.20 $ 0.62 (67) Diluted $ 0.17 $ 0.29 (41) $ 0.19 $ 0.57 (67) Earnings Per Share: Basic $ 0.18 $ 0.31 (41) $ 0.20 $ 0.61 (67) Diluted $ 0.17 $ 0.29 (41) $ 0.19 $ 0.57 (67) Dividends Declared, Per Share $ 0.12 $ 0.10 20 $ 0.24 $ 0.20 20 Weighted Average Shares Outstanding: Basic 125,937 128,447 (2) 126,094 128,859 (2) Diluted 135,163 138,736 (3) 135,219 138,942 (3) Page 9 of 11 Eaton Vance Corp. Balance Sheet (in thousands, except per share figures) April 30, October 31, April 30, ASSETS Current Assets: Cash and cash equivalents $ 154,868 $ 206,705 $ 158,060 Short-term investments - 20,669 128,427 Investment adviser fees and other receivables 112,924 94,669 90,066 Other current assets 7,604 7,324 6,029 Total current assets 275,396 329,367 382,582 Other Assets: Deferred sales commissions 109,232 112,314 116,148 Goodwill 96,837 96,837 89,634 Other intangible assets, net 33,280 34,549 31,580 Long-term investments 84,482 73,075 53,850 Equipment and leasehold improvements, net 21,602 21,495 18,247 Other assets 530 558 2,061 Total other assets 345,963 338,828 311,520 Total assets $ 621,359 $ 668,195 $ 694,102 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accrued compensation $ 52,445 $ 80,975 $ 40,832 Accounts payable and accrued expenses 35,366 33,660 30,939 Dividend payable 15,097 15,187 12,833 Other current liabilities 16,523 9,823 7,011 Total current liabilities 119,431 139,645 91,615 Long-Term Liabilities: Long-term debt - - 76,027 Deferred income taxes 21,269 22,520 26,616 Total long-term liabilities 21,269 22,520 102,643 Total liabilities 140,700 162,165 194,258 Minority interest 9,506 9,545 10,799 Commitments and contingencies - - - Shareholders' Equity: Common stock, par value $0.00390625 per share: Authorized, 1,280,000 shares Issued, 272,644, 309,760 and 309,760 shares, respectively 1 1 1 Non-voting common stock, par value $0.00390625 per share: Authorized, 190,720,000 shares Issued, 125,466,971, 126,125,717 and 127,613,866 shares, respectively 490 493 498 Notes receivable from stock option exercises (2,628) (1,891) (2,204) Accumulated other comprehensive income 6,946 4,383 3,192 Retained earnings 466,344 493,499 487,558 Total shareholders' equity 471,153 496,485 489,045 Total liabilities and shareholders' equity $ 621,359 $ 668,195 $ 694,102 Page 10 of 11 Table 1 Asset Flows (in millions) Twelve Months Ended April 30, 2007 Assets 4/30/2006 - beginning of period $ 118,768 Long-term fund sales and inflows 33,533 Long-term fund redemptions and outflows (12,975) Long-term fund net exchanges (66) Long-term fund mkt. value change 6,571 Institutional and HNW account inflows 2,692 Institutional and HNW account outflows (4,331) Retail managed account inflows 4,650 Retail managed account outflows (2,251) Separate account mkt. value change 3,213 Change in money market funds 198 Net change 31,234 Assets 4/30/2007 - end of period $ 150,002 Table 2 Assets Under Management By Investment Objective (in millions) April 30, October 31, % April 30, % 2007 2006 Change 2006 Change Equity funds $ 68,207 $ 53,220 28% $ 50,116 36% Fixed income funds 24,493 21,482 14% 19,141 28% Bank loan funds 21,413 19,982 7% 17,792 20% Money market funds 1,736 3,728 -53% 1,538 13% Separate accounts 34,153 30,494 12% 30,181 13% Total $ 150,002 $ 128,906 16% $ 118,768 26% Table 3 Asset Flows by Investment Objective (in millions) Three Months Ended Six Months Ended April 30, April 30, April 30, April 30, 2007 2006 2007 2006 Equity fund assets - beginning of period $ 59,344 $ 48,129 $ 53,220 $ 45,146 Sales/inflows 8,471 1,991 14,475 3,672 Redemptions/outflows (1,750) (1,229) (3,436) (2,661) Exchanges (16) 12 (10) 37 Market value change 2,158 1,213 3,958 3,922 Net change 8,863 1,987 14,987 4,970 Equity assets - end of period $ 68,207 $ 50,116 $ 68,207 $ 50,116 Fixed income fund assets - beginning of period 22,873 18,619 21,482 18,213 Sales/inflows 2,186 1,149 4,126 1,989 Redemptions/outflows (746) (521) (1,317) (1,061) Exchanges 9 8 19 (10) Market value change 171 (114) 183 10 Net change 1,620 522 3,011 928 Fixed income assets - end of period $ 24,493 $ 19,141 $ 24,493 $ 19,141 Bank loan fund assets - beginning of period 20,298 16,744 19,982 16,816 Sales/inflows 1,929 1,849 3,671 3,024 Redemptions/outflows (917) (882) (2,425) (2,280) Exchanges (6) (19) (23) (28) Market value change 109 100 208 260 Net change 1,115 1,048 1,431 976 Bank loan assets - end of period $ 21,413 $ 17,792 $ 21,413 $ 17,792 Long-term fund assets - beginning of period 102,515 83,492 94,684 80,175 Sales/inflows 12,586 4,989 22,272 8,685 Redemptions/outflows (3,413) (2,632) (7,178) (6,002) Exchanges (13) 1 (14) (1) Market value change 2,438 1,199 4,349 4,192 Net change 11,598 3,557 19,429 6,874 Total long-term fund assets - end of period $ 114,113 $ 87,049 $ 114,113 $ 87,049 Separate accounts - beginning of period 31,693 28,942 30,494 27,650 Institutional/HNW account inflows 1,112 697 1,720 1,349 Institutional/HNW account outflows (831) (541) (2,034) (2,144) Institutional/HNW assets acquired 1 - - - 449 Retail managed account inflows 1,627 928 2,761 1,667 Retail managed account outflows (541) (537) (1,043) (946) Separate accounts market value change 1,093 692 2,255 2,156 Net change 2,460 1,239 3,659 2,531 Separate accounts - end of period $ 34,153 $ 30,181 $ 34,153 $ 30,181 Money market fund assets - end of period 1,736 1,538 1,736 1,538 Total assets under management - end of period $ 150,002 $ 118,768 $ 150,002 $ 118,768 Table 4 Long-Term Fund and Separate Account Net Flows (in millions) Three Months Ended Six Months Ended April 30, April 30, April 30, April 30, 2007 2006 2007 2006 Long-term funds: Open-end funds $ 2,839 $ 1,567 $ 5,066 $ 2,243 Closed-end funds 5,793 - 8,634 108 Private funds 541 790 1,394 332 Institutional/HNW accounts 281 156 (314) (795) Retail managed accounts 1,086 391 1,718 721 Total net flows $ 10,540 $ 2,904 $ 16,498 $ 2,609 1 Voyageur Asset Management (MA) acquired by Eaton Vance in December 2005. Page 11 of 11
